Case 1:18-cv-08930-GBD Document 10 Filed 01/22/19 Page 1 of 1

MIRER MAZZOCCHI & JULIEN, PLLC

ATToRNEYS AT LAW
150 BRoADWAY, TWELFTH FLooR
NEW YORK, NEW YoRK 10038

JEANNE MIRER TELEPHONEZ (212) 231-2235 RlA JULIEN
KRISTINA MAZZOCCHI FACSIM!LEI (646) 219-0946

January 22, 2019
Via ECF
Hon. Judge George B. Daniels
United States District Judge
United States Southern
District Court ofNeW Yorl<
500 Pearl Street, Courtroorn llA
NeW York, NY 10007

Re: Guaman v. Yang Woo Kim et al.
(Civil Case No. :18~cv-08930-GBD)

Dear Judge Daniels:

l represent the Plaintiff in the above captioned case. l am Writing to request an adjournment
of the conference currently scheduled for January 24, 2019 at 9:30 am to a later date. This request
is made because no counsel has appeared yet for the defendants even though l have had
correspondence With a lawyer Who claims to represent one of the owners of the business he has
not yet stated Whether he Will tile an appearance

Thank you for your cooperation in this matter.

Respectfully submitted,

 

Mi ,e Mazzocchi & Julien, PLLC
150 roadway, TWelfth Floor
New York, NY 10038
Attorneyfor Plaz`ntz`jj‘

